          Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA
 U.S. Department of Justice
 Antitrust Division
 450 Fifth Street, N.W., Suite 8700
 Washington, DC 20530,

                     Plaintiff,

                v.
                                                      Civil Action No.:
 STONE CANYON INDUSTRIES HOLDINGS
 LLC
 1875 Century Park East, Suite 320                    Judge:
 Los Angeles, CA 90067,

 SCIH SALT HOLDINGS INC.
 10995 Lowell Avenue, Suite 500
 Overland Park, KS 66210,

 K+S AKTIENGESELLSCHAFT
 Bertha-von-Suttner-Str. 7
 34131 Kassel, Hesse
 Germany,

 and

 MORTON SALT, INC.
 444 West Lake Street, Suite 300
 Chicago, IL 60606,

                     Defendants.

                                         COMPLAINT

       The United States of America (“United States”), acting under the direction of the

Attorney General of the United States, brings this civil antitrust action against Defendants Stone

Canyon Industries Holdings LLC (“Stone Canyon”), SCIH Salt Holdings Inc. (“SCIH”), K+S

Aktiengesellschaft (“K+S AG”), and Morton Salt, Inc. (“Morton”) to enjoin SCIH’s proposed
            Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 2 of 18




acquisition of assets including Morton from K+S AG. The United States complains and alleges

as follows:

I.     NATURE OF THE ACTION

       1.      Pursuant to a Transaction Agreement dated October 5, 2020, SCIH intends to

acquire assets including Morton from K+S AG for approximately $3.2 billion. As a result of the

acquisition, SCIH would control both Morton and US Salt, which are the largest suppliers of

certain evaporated salt products in the United States.

       2.      Together, Morton and US Salt would have a monopoly in the United States and

Canada for pharmaceutical-grade salt, the purest grade of evaporated salt, which is used to make

life-saving treatments and products for patients in need of dialysis fluid, intravenous saline

solution, or other medical products.

       3.      Additionally, Morton and US Salt are two of only three companies that supply

U.S. households with “round-can” table salt, a type of evaporated salt that is sold in 26-ounce

round containers with a metal spout and used to flavor food.

       4.      Morton and US Salt are also two of only three major suppliers in the northeastern

United States of bulk evaporated salt, which is used by food processors and chemical

manufacturers to make pre-packaged food and everyday cleaning products.

       5.      Today, customers benefit from competition between Morton and US Salt in the

form of lower prices, higher quality products, and/or improved service. The proposed

transaction would eliminate this competition, driving the opposite result: higher prices, lower

quality products, and poorer service for customers of pharmaceutical-grade salt in the United

States and Canada, for customers of round-can table salt in the United States, and for customers

of bulk evaporated salt in the northeastern United States.




                                                  2
            Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 3 of 18




       6.      Accordingly, SCIH’s acquisition of Morton would violate Section 7 of the

Clayton Act, 15 U.S.C. § 18, and should be enjoined.

II.    THE PARTIES AND THE TRANSACTION

       7.      K+S AG is a chemical company headquartered in Kassel, Germany. In 2020,

K+S AG reported revenues of approximately $4.4 billion. K+S AG’s Operating Unit Salt

Americas business includes Morton as well as K+S Windsor Salt, which sells salt products in

Canada, and Sociedad Punta de Lobos, which sells salt products in Chile.

       8.      Morton is a K+S AG subsidiary with approximately $1 billion in revenue in 2020.

Morton is the largest supplier of pharmaceutical-grade salt in the United States and Canada, the

largest supplier of round-can table salt in the United States, and one of only three suppliers of

bulk evaporated salt in the northeastern United States.

       9.      Stone Canyon is an industrial holding company incorporated in Delaware and

headquartered in Los Angeles, California. Stone Canyon acquired Kissner Group Holdings LP,

which it later renamed SCIH, in April 2020.

       10.     SCIH is a subsidiary of Stone Canyon and is headquartered in Overland Park,

Kansas. In 2020, SCIH had revenues of approximately $1 billion. SCIH is a leading supplier of

salt products, including evaporated salt.

       11.     US Salt, a subsidiary of SCIH with approximately $95 million in revenues in

2020, is the nation’s second-largest supplier of pharmaceutical-grade salt in the United States

and Canada, the second-largest supplier of round-can table salt in the United States, and one of

only three suppliers of bulk evaporated salt in the northeastern United States.




                                                 3
             Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 4 of 18




        12.     Pursuant to a Transaction Agreement dated October 5, 2020, SCIH agreed to

acquire K+S AG’s Operating Unit Salt Americas business, including Morton, for approximately

$3.2 billion.

III.    JURISDICTION AND VENUE

        13.     The United States brings this action under Section 15 of the Clayton Act, 15

U.S.C. § 25, to prevent and restrain Defendants from violating Section 7 of the Clayton Act, 15

U.S.C. § 18.

        14.     Defendants’ activities substantially affect interstate commerce. Defendants sell

pharmaceutical-grade salt and round-can table salt throughout the United States and bulk

evaporated salt throughout the northeastern United States. This Court has subject matter

jurisdiction over this matter pursuant to Section 15 of the Clayton Act, 15 U.S.C. § 25, and 28

U.S.C. §§ 1331, 1337(a), and 1345.

        15.     Defendants have consented to venue and personal jurisdiction in this judicial

district. Venue is proper under Section 12 of the Clayton Act, 15 U.S.C. § 22, and 28 U.S.C. §

1391(b) and (c)(2), for Stone Canyon, SCIH, and Morton, and venue is proper for K+S AG, a

German corporation, under 28 U.S.C. § 1391(c)(3).

IV.     RELEVANT MARKETS

        A.      Relevant Product Markets

        16.     Morton and SCIH’s US Salt subsidiary both produce and sell evaporated salt.

Evaporated salt is a type of sodium chloride produced through “vacuum evaporation.” In the

vacuum evaporation process, water is pumped into a salt deposit where the salt dissolves, and the

resulting brine is forced into an evaporator on the surface where it is boiled in a series of pans

until only the salt remains. Evaporated salt is nearly 100% sodium chloride and contains almost




                                                  4
             Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 5 of 18




no other trace minerals. Because of the evaporation process, individual grains of evaporated salt

are also more consistent and regularly shaped than other forms of salt.

       17.      Evaporated salt is distinct from salt created through other production methods,

such as rock salt and solar salt. Rock salt is mined and then crushed into smaller sizes before

being transported to the surface. Rock salt is less expensive to produce than evaporated salt, but

it is also coarser, irregularly shaped, and contains other minerals and impurities. As a result,

rock salt is used for applications that have less demanding quality requirements such as de-icing

roads. Solar salt is created when salt water is captured in shallow ponds where the sun

evaporates most of the water. It can only be produced in warm climates where the evaporation

rate exceeds the precipitation rate. Solar salt is less pure and not as uniform in shape as

evaporated salt, but it is purer than rock salt. Solar salt is used for applications such as water

softening.

       18.      Evaporated salt typically is used in applications that require the highest quality of

salt, such as human consumption. There are different types of evaporated salt that have different

characteristics, end uses, and customers. Three types of evaporated salt produced by Defendants

constitute relevant product markets—pharmaceutical-grade salt, round-can table salt, and bulk

evaporated salt.

                i.      Pharmaceutical-Grade Salt

       19.      Pharmaceutical-grade salt is the grade of salt with the highest percentage of

sodium chloride and thus is the purest grade of evaporated salt. Pharmaceutical-grade salt is

used in the pharmaceutical industry as a building block for a number of life-saving treatments

and products, including dialysis fluid, intravenous saline solution, and other medical products.

Pharmaceutical-grade salt must be evaporated from salt deposits of extremely high purity and




                                                  5
          Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 6 of 18




then undergo post-production processing to ensure that it contains virtually no trace minerals or

other impurities.

        20.     Because of these stringent standards, the mining and production process for

pharmaceutical-grade salt must be extensively monitored and documented to ensure purity and

consistency across production batches. This documentation must then be provided to customers

as a validation of the quality and purity of the pharmaceutical-grade salt.

        21.     Rock salt and solar salt do not meet the purity requirements for pharmaceutical-

grade salt. Other grades of evaporated salt—for example, salt used in food processing—also

cannot serve as a substitute for pharmaceutical-grade salt. Pharmaceutical-grade salt must

contain a higher percentage of sodium chloride than other types of evaporated salt. This ensures

that it does not contain trace minerals that would impact the efficacy of pharmaceutical products

made using pharmaceutical-grade salt. Pharmaceutical-grade salt also cannot contain additives

such as anti-caking agents that are added during the processing of other types of evaporated salt.

Because of these requirements, pharmaceutical-grade salt is more difficult to produce than other

forms of evaporated salt.

        22.     In the event of a small but significant increase in price by a hypothetical

monopolist of pharmaceutical-grade salt, substitution away from pharmaceutical-grade salt

would be insufficient to render the price increase unprofitable. Pharmaceutical-grade salt is

therefore a line of commerce, or relevant product market, for purposes of analyzing the effects of

the acquisition under Section 7 of the Clayton Act, 15 U.S.C. § 18.

                ii.    Round-Can Table Salt

        23.     Table salt is evaporated salt that is processed for human consumption. It is

regulated by the Food and Drug Administration (“FDA”) and must meet high purity standards.




                                                  6
          Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 7 of 18




Table salt also has a highly consistent size across granules and contains agents to prevent

clumping and evaporation. Without additional processing—which raises price considerably—

rock salt and solar salt cannot meet the same purity requirements or achieve the same consistent

granule size as table salt. Pharmaceutical-grade salt meets the purity requirements for table salt

but does not contain the necessary agents to prevent clumping and evaporation. As such, rock

salt, solar salt, and pharmaceutical-grade salt are not substitutes for table salt.

        24.     In the United States, the packaging format strongly preferred by consumers for

table salt is the round can, which is a 26-ounce cardboard cylinder with a paper label and a metal

spout. The round-can’s size, shape, material, and metal spout make it an easy receptacle to use

one-handed without spilling while cooking or refilling a salt shaker, which is a product

characteristic that is highly valued by consumers. Reflecting consumer preference, retailers like

grocery stores dedicate shelf space specifically to round-can packaging. As a result,

approximately 95% of the table salt sold to consumers in the United States is sold in a round can.

        25.     Table salt packaged in other containers, such as boxes or bags, is not a reasonable

substitute for round-can table salt. Boxes without a metal spout and bags are more difficult to

use and store and may spill once opened. Larger packages of table salt also are not reasonable

substitutes for round-can table salt, as they contain significantly more salt than an individual can

practically use.

        26.     In the event of a small but significant increase in price by a hypothetical

monopolist of round-can table salt, substitution away from round-can table salt would be

insufficient to render the price increase unprofitable. Round-can table salt is therefore a line of




                                                   7
          Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 8 of 18




commerce, or relevant product market, for purposes of analyzing the effects of the acquisition

under Section 7 of the Clayton Act, 15 U.S.C. § 18.

               iii.    Bulk Evaporated Salt

       27.     Bulk evaporated salt is salt that is of sufficient purity to be used for human

consumption that is sold in bulk form. Bulk evaporated salt is used to manufacture chemicals

necessary to create essential everyday cleaning products such as disinfectants, soap, and bleach.

Bulk evaporated salt is also an essential ingredient in nearly all processed pre-packaged foods,

such as sauces, chips and other snacks, and frozen meals. Because bulk evaporated salt is

incorporated into products end-consumers ingest or touch, it is regulated by the FDA and must

meet stringent purity requirements.

       28.     Customers for bulk evaporated salt include chemical companies and large pre-

packaged food manufacturers as well as smaller customers, such as bakeries, that use salt as an

essential ingredient in their food products. To accommodate these customers, many of whom

purchase thousands of tons of salt per year, evaporated salt is sold in bulk, by the truckload or in

containers ranging from 50-pound bags to 2,000-pound “super-sacks.”

       29.     Bulk evaporated salt is distinct from evaporated salt used for other applications.

Compared to other types of evaporated salt, it has unique end-uses, customers, and packaging.

While pharmaceutical-grade salt and round-can table salt are of sufficient purity, they are priced

too high and packaged in quantities that are too small to serve as substitutes for bulk evaporated

salt. Bulk evaporated salt also is distinct from rock salt and solar salt, which have lower purity




                                                  8
          Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 9 of 18




levels and non-uniform textures that make them unsuitable for chemical and food-production end

uses. None of these types of salt can serve as a substitute to bulk evaporated salt.

       30.     In the event of a small but significant increase in price by a hypothetical

monopolist of bulk evaporated salt, substitution away from bulk evaporated salt would be

insufficient to render the price increase unprofitable. Bulk evaporated salt is therefore a line of

commerce, or relevant product market, for purposes of analyzing the effects of the acquisition

under Section 7 of the Clayton Act, 15 U.S.C. § 18.

B.     Relevant Geographic Markets

               i.      Pharmaceutical-Grade Salt

       31.     Pharmaceutical-grade salt is manufactured in only a few locations in the United

States. From these locations, pharmaceutical-grade salt is shipped to customers throughout the

United States and Canada.

       32.     While pharmaceutical-grade salt is shipped throughout the United States and

Canada, shipping it from overseas is prohibitively expensive. This is because pharmaceutical-

grade salt may not contain anti-caking agents. Without anti-caking agents, pharmaceutical-grade

salt has a short shelf-life and may be damaged by the time and rigors of ocean-shipping. These

limitations make ocean-shipping cost-prohibitive.

       33.     A hypothetical monopolist of pharmaceutical-grade salt in the United States and

Canada could profitably impose a small but significant non-transitory increase in price for

pharmaceutical-grade salt without losing sufficient sales to render the price increase unprofitable.

Accordingly, the relevant geographic market for the purposes of analyzing the effects of the

acquisition on pharmaceutical-grade salt under Section 7 of the Clayton Act, 15 U.S.C. § 18, is

the United States and Canada.




                                                  9
         Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 10 of 18




               ii.      Round-Can Table Salt

       34.     Competition among round-can table salt suppliers occurs at a national level.

Retailers, many of which are grocery store chains, mass merchandisers, or convenience stores

with large national footprints, purchase round-can table salt for all of their locations at once, and

suppliers ship round-can table salt from coast to coast.

       35.     Round-can table salt is not imported from outside the United States. In addition

to being heavy—and therefore expensive to transport—table salt in other countries is typically

sold in bags or cardboard boxes. As such, foreign suppliers of table salt typically lack the

production facilities to produce round cans for the United States market.

       36.     A hypothetical monopolist of round-can table salt in the United States could

profitably impose a small but significant non-transitory increase in price for round-can table salt

without losing sufficient sales to render the price increase unprofitable. Accordingly, the

relevant geographic market for the purposes of analyzing the effects of the acquisition on round-

can table salt under Section 7 of the Clayton Act, 15 U.S.C. § 18, is the United States.

               iii.     Bulk Evaporated Salt

       37.     Bulk evaporated salt is a product that can be produced at a relatively low cost, but

it is heavy and therefore expensive to transport. As a result, customers purchase from nearby

suppliers to minimize shipping costs that can be high relative to the value of the bulk evaporated

salt being purchased.

       38.     Both Morton and US Salt—along with only one other competitor—operate bulk

evaporated salt production facilities in upstate New York. All three companies use these

facilities to service customers in the northeastern United States, including Connecticut,

Delaware, Maine, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania, Rhode




                                                 10
          Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 11 of 18




Island, and Vermont. Customers in the northeastern United States can economically procure

bulk evaporated salt from only these three locations. Other more distant bulk evaporated salt

facilities cannot compete successfully on a regular basis for customers in the northeastern United

States because the suppliers are too far away, making transportation costs too great.

        39.    A hypothetical monopolist of bulk evaporated salt in the northeastern United

States could profitably impose a small but significant non-transitory increase in price for bulk

evaporated salt without losing sufficient sales to render the price increase unprofitable.

Accordingly, the relevant geographic market for the purposes of analyzing the effects of the

acquisition on bulk evaporated salt under Section 7 of the Clayton Act, 15 U.S.C. § 18, is the

northeastern United States.

V.      ANTICOMPETITIVE EFFECTS

        40.    The proposed transaction would lessen competition and harm customers for

pharmaceutical-grade salt in the United States and Canada, round-can table salt in the United

States, and bulk evaporated salt in the northeastern United States by eliminating the substantial

head-to-head competition that currently exists between Morton and US Salt. Customers in each

of these markets would pay higher prices and receive lower quality and service as a result of the

acquisition.

        A.     Pharmaceutical-Grade Salt in the United States and Canada

        41.    Morton and US Salt are the only two suppliers of pharmaceutical-grade salt in the

United States and Canada, with Morton currently having a market share of around 77% and US

Salt a share of around 23%. The acquisition would thus give the combined firm a monopoly in

the sale of pharmaceutical-grade salt in the United States and Canada, leaving pharmaceutical




                                                 11
         Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 12 of 18




companies and other customers without a competitive alternative for this critical ingredient in

dialysis fluid, intravenous saline solution, and other medical products.

       42.     Morton and US Salt compete to sell pharmaceutical-grade salt on the basis of

quality and surety of supply. This competition has resulted in higher quality, lower prices, and

better customer service. The combination of Morton and US Salt would eliminate this

competition and its future benefits to customers, including pharmaceutical companies. Post-

acquisition, the combined Morton and US Salt likely would have the incentive and ability to

increase prices and offer less favorable contractual terms.

       43.     The proposed acquisition, therefore, likely would substantially lessen competition

in the production of pharmaceutical-grade salt in the United States and Canada in violation of

Section 7 of the Clayton Act, 15 U.S.C. § 18.

       B.      Round-Can Table Salt in the United States

       44.     Morton and US Salt are two of the largest table salt suppliers in the United States

and are two of only three suppliers of round-can table salt in the United States. Morton is the

largest supplier of branded round-can table salt in the United States. US Salt is the largest

supplier of private-label round-can table salt—which is made by US Salt but sold under the

brands of retailers and other third-parties—in the United States. US Salt is also the second-

largest supplier of branded round-can table salt, with around six percent of sales.

       45.     Today, US Salt’s private-label and branded round-can table salt products compete

directly with Morton’s branded round-can table salt. Together, the combined firm would control

at least 90% of the round-can table salt market in the United States.

       46.     The combination of Morton and US Salt would eliminate the head-to-head

competition between Morton and US Salt and leave customers in the United States with only two




                                                 12
          Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 13 of 18




alternatives for round-can table salt in the United States. Post-acquisition, the combined firm

likely would have the incentive and ability to increase prices and offer less favorable contractual

terms.

         47.   Morton and US Salt compete for sales of round-can table salt on the basis of

quality, price, and contractual terms such as delivery times. This competition has resulted in

higher quality, lower prices, and more reliable delivery. The combination of Morton and US Salt

would eliminate this competition and its future benefits to customers, including grocery chains,

big box stores, and discount stores.

         48.    The proposed acquisition, therefore, likely would substantially lessen

competition in the production of round-can table salt in the United States in violation of Section

7 of the Clayton Act, 15 U.S.C. § 18.

         C.    Bulk Evaporated Salt in the Northeastern United States

         49.   Three bulk evaporated salt suppliers—Morton, US Salt, and one additional

competitor, each with production facilities in upstate New York—compete for bulk evaporated

salt customers in the northeastern United States. The combination of Morton and US Salt would

eliminate the head-to-head competition between the parties and result in only two remaining

competitors in the region.

         50.   Bulk evaporated salt customers in the northeastern United States, including food

processors and chemical manufacturers, have been able to secure lower prices and improved

quality and service—such as more reliable delivery—by threatening to switch between Morton

and US Salt. The elimination of this head-to-head competition would allow a combined Morton

and US Salt to exercise market power to unilaterally increase prices and reduce the quality and

service for bulk evaporated salt customers in the northeastern United States.




                                                13
         Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 14 of 18




       51.     The proposed acquisition, therefore, likely would substantially lessen competition

in the production of bulk evaporated salt in the northeastern United States in violation of Section

7 of the Clayton Act, 15 U.S.C. § 18.

VI.    ENTRY

       A.      Difficulty of Entry into Pharmaceutical-Grade Salt in the United States and
               Canada

       52.     Entry of new competitors into pharmaceutical-grade salt in the United States

would be difficult and time-consuming and is unlikely to prevent the harm to competition that is

likely to result if the proposed transaction is consummated.

       53.     A potential pharmaceutical-grade salt entrant would need to acquire suitable land

that includes a salt deposit of sufficient purity, obtain the permits necessary to construct an

evaporation and processing facility, possess or obtain appropriate financing for a significant

capital expenditure, and then design, construct, and qualify the facility. This process would likely

take several years, at a minimum. No new evaporated salt facility has been constructed in the

United States in over 20 years.

       54.     Even if an entrant was able to construct an evaporated salt production facility,

before selling a single grain of pharmaceutical-grade salt, it would need to install and test

additional equipment needed to meet the exacting purity requirements for pharmaceutical-grade

salt. Reputational barriers make entry even more difficult, as customers would be reluctant to

switch to an unproven supplier that could not guarantee access to high-quality pharmaceutical-

grade salt. Thus, entry would not be timely, likely, or sufficient to mitigate the anticompetitive

effects from SCIH’s proposed acquisition of Morton.

       B.      Difficulty of Entry into Round-Can Table Salt in the United States

       55.     Entry of new competitors into round-can table salt in the United States would be



                                                 14
          Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 15 of 18




difficult and time-consuming and is unlikely to prevent the anticompetitive effects that are likely

to result if the proposed transaction is consummated.

        56.     Even though table salt has lower purity requirements than pharmaceutical-grade

salt, a round-can table salt entrant would still need to take all of the steps to construct a facility

that a pharmaceutical-grade salt entrant would, including locating an appropriate salt deposit, and

investing significant time and money to build the facility.

        57.     In addition, an entrant in round-can table salt would have to secure a round-can

packaging line. The packaging process for round-can table salt, created decades ago, is based on

technology from that era and has proven to be difficult to replicate in a price-competitive

manner. As a result, potential entrants with access to suitable salt deposits have tried, and failed,

to develop round-can packaging technology in the last five years.

        58.     Entry through the construction of a new round-can table salt facility therefore will

not be timely, likely, or sufficient to mitigate the anticompetitive effects of SCIH’s proposed

acquisition of Morton.

        C.      Difficulty of Entry into Bulk Evaporated Salt in the Northeastern United
                States

        59.     Entry of new competitors into bulk evaporated salt in the northeastern United

States would be difficult and time-consuming and is unlikely to prevent the harm to competition

that is likely to result if the proposed transaction is consummated.

        60.     Just as with pharmaceutical-grade salt or round-can table salt, a new entrant in

bulk evaporated salt would need to invest significant time and money to acquire land and

construct an evaporated salt processing facility. Entry into bulk evaporated salt in the

northeastern United States is particularly difficult because this area has limited salt deposits,

which are necessary serve the market.



                                                   15
         Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 16 of 18




       61.     Entry through the construction of a new bulk evaporated salt production facility

will therefore not be timely, likely, or sufficient to mitigate the anticompetitive effects from

SCIH’s proposed acquisition of Morton.

VII.   VIOLATIONS ALLEGED

       62.     SCIH’s proposed acquisition of Morton is likely to substantially lessen

competition in the production and sale of evaporated salt products, including pharmaceutical-

grade salt in the United States and Canada, round-can table salt in the United States, and bulk

evaporated salt in the northeastern United States, in violation of Section 7 of the Clayton Act, 15

U.S.C. § 18.

       63.     The acquisition will likely have the following anticompetitive effects, among

others, in the relevant markets:

               a.      actual and potential competition between Morton and US Salt will be

                       eliminated;

               b.      competition generally will be substantially lessened; and

               c.      prices will likely increase and quality and the level of service will likely

                       decrease.

VIII. REQUEST FOR RELIEF

       64.     The United States requests that this Court:

               a.      adjudge and decree SCIH’s acquisition of Morton to be unlawful and in

                       violation of Section 7 of the Clayton Act, 15 U.S.C. § 18;

               b.      preliminarily and permanently enjoin Defendants and all persons acting on

                       their behalf from consummating the proposed acquisition by SCIH of

                       Morton or from entering into or carrying out any other contract,




                                                 16
Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 17 of 18




          agreement, plan, or understanding, the effect of which would be to

          combine Morton with US Salt;

    c.    award the United States the costs for this action; and

    d.    grant the United States such other relief as the Court deems just and

          proper.




                                   17
         Case 1:21-cv-01067-TJK Document 1 Filed 04/19/21 Page 18 of 18




Dated: April 19, 2021

Respectfully submitted,

COUNSEL FOR PLAINTIFF UNITED STATES:

   /s/ Richard Powers                                      /s/ Kerrie J. Freeborn
 RICHARD POWERS                                         KERRIE J. FREEBORN* (D.C. Bar #503143)
 Acting Assistant Attorney General                      BINDI BHAGAT
 Antitrust Division                                     JANET BRODY
                                                        GABRIELLA R. MOSKOWITZ (D.C. Bar #1044309)
    /s/ Kathleen S. O’Neill                             REBECCA VALENTINE (D.C. Bar #989607)
 KATHLEEN S. O’NEILL                                    Trial Attorneys
 Senior Director of Investigation and Litigation
 Antitrust Division                                     Defense, Industrials, and Aerospace Section
                                                        Antitrust Division
    /s/ Katrina Rouse                                   450 Fifth Street N.W., Suite 8700
 KATRINA ROUSE (D.C. Bar #1013035)                      Washington, DC 20530
 Chief                                                  Telephone: (202) 476-9160
 Defense, Industrials, and Aerospace Section            Facsimile: (202) 514-9033
 Antitrust Division                                     Email: kerrie.freeborn@usdoj.gov

   /s/ Jay D. Owen                                      *LEAD ATTORNEY TO BE NOTICED
 JAY D. OWEN
 Assistant Chief
 Defense, Industrials, and Aerospace Section
 Antitrust Division




                                                   18
